Citation Nr: 0510079	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for clinical neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for clinical neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for arterial hypertension.

6.  Entitlement to an increased rating for residuals of 2nd 
degree burns of the legs and left foot, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased rating for left lower 
lobectomy and linguelectomy (previously diagnosed as 
bronchiectasis of the left lower lung), currently evaluated 
as 30 percent disabling.

8.  Entitlement to a total disability evaluation due to 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to November 
1966 with service in the Republic of Vietnam during the 
Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A February 2002 
RO decision granted service connection for diabetes mellitus, 
and assigned an initial 20 percent evaluation.  In November 
2002, the RO denied a claim for service connection for 
hepatitis C.  By rating decision dated May 2003, the RO 
granted service connection for clinical neuropathy of the 
right and left lower extremities, as well as arterial 
hypertension, and assigned initial 10 percent evaluations for 
each disability.  The RO also increased the disability 
evaluation for residual burn scars to 10 percent disabling, 
denied a rating in excess of 30 percent for left lower 
lobectomy and linguelectomy, and denied entitlement to TDIU.  
The Board has phrased the issues listed on the title page to 
reflect that some of the claims stem from initial evaluations 
following a grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (where an appeal stems from an 
initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).

The Board notes that, in a VA Form 9 received in November 
2003, the veteran alleged that the etiology of his hepatitis 
C stemmed from a post-service blood transfusion given at a VA 
facility.  This allegation raises a new and distinct claim of 
entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151.  This claim, which is not 
currently on appeal, is referred to the RO for appropriate 
action.

The issues of increased ratings for residuals of burn to the 
legs and left foot and for left lower lobectomy and 
linguelectomy, as well as entitlement to TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's hepatitis C is not causally related to an event in 
service, and was first manifested many years after service.

2.  The veteran's diabetes mellitus is treated with Glyberide 
and restricted diet, but does not require treatment with 
insulin and regulation of activities.

3.  The veteran's clinical neuropathy of the right lower 
extremity is manifested by symptoms of numbness of the 1st 
right toe with discomfort of the remaining toes, vague report 
of leg numbness and some decrease in deep tendon reflexes and 
sensory function.

4.  The veteran's clinical neuropathy of the left lower 
extremity is manifested by symptoms of numbness of the 1st 
left toe with vague report of leg numbness and some decrease 
in deep tendon reflexes and sensory function.

5.  The veteran's arterial hypertension, which requires 
continuous medication for control, has been manifested by 
diastolic pressure readings predominantly less than 110 and 
systolic pressure readings predominantly less than 200.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R.  §§3.159(a), 3.309(a) (2004).

2.  The criteria for an initial evaluation in excess of 20 
percent rating for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent rating for clinical neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2004).

4.  The criteria for an initial evaluation in excess of 10 
percent rating for clinical neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2004).

5.  The criteria for an initial evaluation in excess of 10 
percent rating for arterial hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.104 
Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran served on active duty from June 1964 to November 
1966 with service in the Republic of Vietnam during the 
Vietnam Era.  Briefly summarized, he was hospitalized in 
February 1966 with burn injuries to both lower extremities 
after his trousers caught fire.  His burn injuries were 
described as 2nd degree superficial burns of both legs, and a 
deep 2nd degree burn on the lateral aspect of the left foot.  
Under spinal anesthesia, he had skin removed from both legs 
with the surgical report describing an apparent 3rd degree 
burn of the left foot.  A skin graft was performed to the 
left foot in March 1966.  His routine admission chest x-ray 
was suspicious of bronchiectasis for which he underwent a 
bronchogram.  There is no evidence that the veteran received 
in-service treatment for hepatitis C or underwent any 
surgical procedures requiring the transfusion of blood 
products.

Thereafter, the veteran underwent a left lower lobe 
lobectomy, linguelectomy and thoracentesis at a VA hospital 
in May 1967.  In pertinent part to the issues decided on 
appeal, an April 1989 VA clinic record noted the presence of 
altered liver enzymes, but the veteran denied a history of 
hepatitis.  A liver biopsy requested by Willie Vazquez-
Olivencia in October 1996 demonstrated chronic hepatitis with 
active inflammation, fibrosis and necrosis evident.

In pertinent part, the veteran's VA clinic records from May 
1999 to March 2001 reflect diagnoses of hepatitis C, diabetes 
mellitus and high blood pressure.  His diabetes was noted to 
be well controlled with a diabetic diet and Glyburide.  His 
hypertension was noted to be well controlled with Lisinopril 
and a salt restricted diet.  There was only one occasion, in 
September 1999, where systolic pressure was measured as 200 
or more, and diastolic pressure was 110 or more.

In March 2001, the veteran filed his claims for service 
connection for diabetes and hepatitis C.  Subsequent VA 
clinic records demonstrated that he continued treatment with 
Glyburide and Lisinopril.  His general review of his systems 
was negative in November 2001 with a blood pressure reading 
of 124/70.  In February 2002, he had a blood pressure reading 
of 118/72.

An RO rating decision in February 2002 granted service 
connection for diabetes mellitus, and assigned an initial 20 
percent evaluation.

A VA clinic record in May 2002 reflected the veteran's 
complaint of constant numbness of the right 1st toe.  
However, a general examination demonstrated no gross motor or 
sensory deficit with range of motion intact.  In August 2002, 
he was noted to have microalbuminuria, and to have tested 
positive for hepatitis C in October 2001.  He was seen the 
next month with complaint of numbness of the left 1st toe of 
two to three months' duration.  An ophthalmology consultation 
in September 2002 reflected diagnoses of hyperopia and 
presbyopia.  Leg numbness was reported in a nursing screening 
note that same month with general examination demonstrating 
no gross motor or sensory deficit and intact range of motion.  
An October 2002 Hepatitis C risk assessment reported the 
veteran's positive history for blood or blood product 
transfusion prior to 1992, and injection of illicit drugs 
either by skin or intravenously.  Numbness of the right 1st 
toe and discomfort of the right toes was reported in a 
nursing screening note that same month with general 
examination demonstrating no gross motor or sensory deficit 
and intact range of motion intact.  There were no occasions 
during this time period where systolic pressure was measured 
as 200 or more and/or diastolic pressure was 110 or more.

In January 2003, the veteran filed his claims for higher 
ratings as well as entitlement to TDIU.

A VA clinic record in March 2003 reported the veteran's 
symptoms of right 1st toe numbness, nocturia times 2 and some 
dribbling.  His general physical examination was 
unremarkable.

On his VA diabetes mellitus examination in April 2003, the 
veteran denied a history of ketoacidosis or hypoglycemic 
reactions.  He followed his diet fairly well with no change 
in weight.  He denied restriction of activities.  He reported 
some blurring of his vision, and treated elevated blood 
pressure with Lisinopril.  He complained of numbness of the 
lower extremities, particularly in the right foot.  He 
visited his diabetic care provider every three months.  He 
denied a history of anal pruritis or loss of strength.  His 
physical examination revealed a blood pressure reading of 
140/70.  There was decreased sensory function of the lower 
extremities with decreased deep tendon reflexes.  His eye 
examination did not demonstrate proliferative retinopathy, 
but he wore glasses.  He had dermatophytosis of both feet.  
His arterial pulses were normal.  Following laboratory 
testing, he was given diagnoses of diabetes mellitus type 2, 
and diabetic nephropathy manifested by microalbuminuria and 
hypertension, and clinical diabetic neuropathy.

By rating decision dated May 2003, the RO granted service 
connection for clinical neuropathy of the right and left 
lower extremities, as well as arterial hypertension, and 
assigned initial 10 percent evaluations for each disability.

In June 2003, the veteran was afforded VA liver, gall bladder 
and pancreas examination based upon review of his claims 
folder.  The examiner noted that service medical records were 
silent for any episode of hepatitis nor documented risk 
factors while in active service.  A liver biopsy performed in 
October 1998 had reported hepatitis, chronic active 
inflammation (grade 4) and cirrhosis (stage 3) with necrosis 
evident.  The veteran himself reported a past history of 
intravenous drug abuse (heroin) in the 1960's, but denied any 
other risk factors for acquisition of hepatitis C such as 
blood transfusion, needles, multiple sexual partners, 
tattoos, etc.  He had a 40-year history of alcohol abuse 
which remitted in 2001.  The examiner reiterated that there 
was no documented evidence of hepatitis in service in the 
available service medical records, and otherwise commented 
"[v]eteran with diagnosis of chronic hepatitis C with the 
only identified risk factor intravenous drug abuse."

An August 2003 VA clinic record reported that the veteran had 
an incident of two convulsions the previous month which, 
following an extensive evaluation, was attributed to a 
prescription of Wellbutrin.  In October 2003, the veteran was 
prescribed Neurontin (Gabapentin) for his right foot pain.  A 
general medical examination in November 2003 demonstrated no 
gross motor or sensory deficit and intact range of motion.

A lay statement from the veteran's spouse, received in 
November 2003, attested to her personal observation that the 
veteran manifested symptoms of depression, aggressiveness, 
sleeplessness, social isolation, and forgetfulness since his 
return from service.  She felt that these current symptoms 
interfered with his ability to work.  An additional two lay 
statements from the veteran's daughters also attested to 
their personal observation that the veteran's psychiatric 
symptoms had interfered with his ability to work.

II.  Applicable law and regulation

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Hepatitis C is not listed among the diseases subject 
to presumptive service connection if manifest to a degree of 
10 percent or more within one year from discharge from 
service.  38 C.F.R. § 3.309(a) (2004).  Cirrhosis of the 
liver, however, is listed as a disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 , a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board reviews all the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board summarizes the relevant evidence 
where appropriate, and its analysis focuses specifically on 
what the evidence shows, or fails to show, on each claim.  
With respect to disability evaluation claims, the Board 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

III.  Service connection

The veteran claims that he contracted his hepatitis C in 
service.  He refers to being stationed in Vietnam which is 
established by his Department of Defense Form 214.  Absent 
his service in Vietnam, it is unclear what in-service 
event(s) the veteran claims risk factors for contracting his 
hepatitis C.  Rather, as demonstrated by his VA Form 9 
received in November 2003, he appears to attribute his 
hepatitis C to a post-service surgical procedure performed by 
VA.  

The veteran's service medical records are negative for 
treatment or diagnosis of hepatitis C.  Altered liver enzymes 
were first noted in 1989 with chronic hepatitis and cirrhosis 
of the liver first diagnosed in 1996.  A VA examiner in June 
2003 reviewed the veteran's claims folder, and found no 
documented evidence of hepatitis nor documented risk factors 
while in active service.  Rather, the examiner stated that 
the "the only identified risk factor [for hepatitis C was 
the veteran's] intravenous drug abuse" in the 1960's.  If 
this drug abuse occurred while in service, the Board would be 
prohibited from establishing service connection for this in-
service event as a matter of law.  38 U.S.C.A. § 1110 (West 
2002).  The only evidence in this case suggesting that the 
veteran's hepatitis C may be related to service comes from 
the veteran as well as lay statements from his spouse and 
daughters.  Their own self-diagnosis holds no probative value 
in this case as they are not shown to possess the medical 
training required to provide opinion on medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board must deny the claim for service connection for 
residuals of hepatitis C as the preponderance of the evidence 
demonstrates that such disability is not causally related to 
an event in service, and was first manifested many years 
after service.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).  




IV.  Disability evaluations

A.  Diabetes mellitus

The RO has provided an initial 20 percent evaluation for the 
veteran's diabetes mellitus under Diagnostic Code 7913.  This 
rating contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.120, Diagnostic Code 7913 (2004).  The 
next higher 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  Id.  A 60 percent evaluation may be assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The VA medical examination of record, as well as the medical 
treatment reports of record, show that the veteran does not 
require either insulin or regulation of his activities.  
Rather, he maintains good control of his diabetes mellitus 
with Glyburide and diabetic diet with no change in weight.  
He sees his examiner once every three months.  As the veteran 
does not require insulin and regulation of activities, he 
does not satisfy the criteria for the next higher evaluation 
of 40 percent.  In this regard, no question has been 
presented as to which of two evaluations would more properly 
classify the severity of his diabetes mellitus.  38 C.F.R. § 
4.7 (2004).

In so holding, the Board notes that the veteran has been 
granted separate, compensable evaluations for his arterial 
hypertension, and clinical neuropathy of both lower 
extremities as part of the diabetic process.  His 
microalbuminuria is a laboratory finding related to the 
diabetes mellitus which the Board must deem a noncompensable 
complication per NOTE (1).  The veteran's representative has 
argued that the veteran's blurry vision is a complication of 
his diabetes mellitus, but medical opinion has found no 
evidence of diabetic retinopathy.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Neuropathy right lower extremity

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The RO has rated the veteran's clinical neuropathy of the 
right lower extremity under Diagnostic Code 8599-8520.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's neuropathy of the right lower extremity is 
manifested by a numbness of the 1st right toe, vague report 
of leg numbness, and discomfort of the other toes.  His 
symptoms are treated with a prescription of Neurontin.  VA 
examination in April 2003 noted some decrease in deep tendon 
reflexes and sensory function.  Numerous general medical 
examinations given in the clinical setting report no gross 
motor or sensory deficit and intact range of motion.  There 
are no other organic changes present such as muscle weakness, 
muscular atrophy or trophic changes other than 
dermatophytosis.  The Board finds that such symptoms are 
compatible with incomplete paralysis of the sciatic nerve 
which is not more than mild in degree.  Accordingly, the 
Board finds that the preponderance of the evidence weighs 
against a rating in excess of 10 percent for clinical 
neuropathy of the right lower extremity.  The Board has given 
due weight to the veteran's description of symptoms, but 
finds that the lay and medical evidence when considered in 
its entirety does not warrant consideration to the next 
higher rating.

C.  Neuropathy left lower extremity

The clinical symptoms and findings for the veteran's 
neuropathy of the left lower extremity are essentially the 
same as his right lower extremity.  He reports numbness of 
the 1st left toe with vague report of leg numbness treated 
with Neurontin.  VA examination in April 2003 noted some 
decrease in deep tendon reflexes and sensory function.  
Numerous general medical examinations given in the clinical 
setting report no gross motor or sensory deficit and intact 
range of motion.  There are no other organic changes present 
such muscle weakness, muscular atrophy or trophic changes 
other than dermatophytosis.  The Board finds that such 
symptoms are compatible with incomplete paralysis of the 
sciatic nerve which is not more than mild in degree.  
Accordingly, the Board finds that the preponderance of the 
evidence weighs against a rating in excess of 10 percent for 
clinical neuropathy of the left lower extremity.  The Board 
has given due weight to the veteran's description of 
symptoms, but finds that the lay and medical evidence when 
considered in its entirety does not warrant consideration to 
the next higher rating.

D.  Arterial hypertension

The RO has rated the veteran's arterial hypertension as 10 
percent disabling under Diagnostic Code 7101.  This rating 
contemplates hypertensive vascular disease hypertension and 
isolated systolic hypertension) manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more which is controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  
A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  

The preponderance of the evidence in this case establishes 
that the veteran's arterial hypertension, which requires 
continuous medication for control, has been manifested by 
diastolic pressure readings predominantly less than 110 and 
systolic pressure readings predominantly less than 200.  A 
close review of the record reveals only one occasion, in 
September 1999, where his blood pressure read 200/110.  
Otherwise, his hypertension has been deemed under good 
control with Lisinopril and a salt-restricted diet.  
Necessarily, the decision in this case rests upon the 
objectively recorded blood pressure readings taken by medical 
professionals and there is no lay evidence of record which 
allows the Board to give consideration to a higher initial 
evaluation for arterial hypertension.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

E.  Extraschedular consideration

Finally, the Board notes that the veteran has referred to 
employability problems as presumably due to his service 
connected disability.  As addressed below, the Board must 
defer consideration of the TDIU claim pending further 
development actions.  Nonetheless, the Board is required to 
consider whether to refer the veteran's claim to the Director 
of Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. § 3.321(b).  
The provisions of 38 C.F.R. § 3.321(b) states as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The veteran last worked full time in April 2002 at [redacted] 
[redacted] as a utility man.  He had worked there 
since 1984, and denied leaving his employment because of 
disability.  See VA Form 21-8940, Box 17, received January 
2003.  He did expect to receive both disability retirement 
benefits as well as worker compensation benefits.  He 
reported his education as completing 4 years of high school.  
The lay statements of record primarily report that the 
veteran is unable to work due to depressive and mood 
symptoms.  There is no competent medical evidence indicating 
that the veteran's diabetes mellitus and complications 
thereof markedly interfere with his employability.  The Board 
recognizes that the veteran's symptoms do interfere with his 
ability to perform certain job functions, but such 
interference and possible loss of work time during 
exacerbations of disability is contemplated by the schedular 
criteria.  38 C.F.R. § 4.1 (2004).  There has been no need 
for frequent hospitalizations.  The Board, therefore, finds 
no basis upon which to refer the case to the Director of 
Compensation and Pension for extraschedular consideration.  
VAOPGCPREC 16-96 (Aug. 16, 1996).

V.  Duty to assist and provide notice

In deciding the issues above, the Board notes that a close 
review of the record has been conducted to ensure that the 
duty to assist and notify provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  The 
Court of Appeals for Veterans Claims (CAVC) has emphasized 
that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the veteran was provided a VCAA letter on his 
claim for service connection for hepatitis C in September 
2002 which is prior to the initial AOJ determination.  This 
letter advised the veteran of the types of evidence and/or 
information necessary to substantiate his claim as well as 
the relative duties on the part of VA and himself in 
developing the claim.  This letter included sections entitled 
"What Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," "What Information Or Evidence Do We Need 
From You," "What Can You Do To Help With Your Claim," 
"When And Where Do You Send The Information Or Evidence," 
"What is VA's Duty To Assist You To Obtain Evidence For Your 
Claim," "Our Pledge," and "Do You Have Questions Or Need 
Assistance."  This letter also specifically informed the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" or to send 
in the information and/or evidence requested as soon as 
possible.

The remainder of claims decided in this decision involve 
initial rating claims.  A March 31, 2003 VCAA letter advised 
the veteran of the types of evidence and/or information 
necessary to substantiate his claims as well as the relative 
duties on the part of VA and himself in developing the 
claims.  This letter included sections entitled "What Must 
the Evidence Show to Establish Entitlement to the Benefit You 
Want," "What Information Or Evidence Do We Need From You," 
"What Can You Do To Help With Your Claim," "When And Where 
Do You Send The Information Or Evidence," "What is VA's 
Duty To Assist You To Obtain Evidence For Your Claim," 
"What Has Been Done To Help With Your Claim," "What Is Our 
Pledge," "How Long Will It Take," and "Do You Have 
Questions Or Need Assistance."  This letter also 
specifically informed the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you" or to send in the information and/or evidence 
requested as soon as possible.

Based upon the above, the Board finds that VA has satisfied 
the duty to notify content and timing requirements of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).  In this 
respect, the Board notes that the veteran received a VCAA 
letter prior to the initial AOJ determination denying his 
service connection claim.  His initial rating claims come 
from a different procedural posture wherein it is not 
practical to send a VCAA letter on rating criteria when a 
claim has not been service connected.  In this instance, the 
RO granted service connection for disability and assigned an 
initial ratings in the same decision.  The RO then issued 
VCAA letters advising the veteran of the types of evidence 
and/or information necessary to establish a higher rating.  
With respect to the complications of the diabetic process, 
the RO granted service connected based upon findings from an 
examination report and not from a claim raised by the 
claimant.  On this record, the Board finds that any defect 
with respect to the VCAA timing requirement in this case 
would be harmless error.  See 38 C.F.R. § 20.1102 (2004) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the RO has obtained the veteran's service 
medical records and VA clinic records.  There is no 
indication of record that the veteran has filed a claim with 
a federal agency such as the Social Security Administration.  
The veteran has submitted private medical records from Dr. 
Vazquez, but has failed to identify any other providers of 
treatment in response to his VCAA letter.  VA has obtained 
medical examination and opinions on all of the claims as 
necessary to decide the case.  The veteran's representative 
has commented that the June 2003 VA examination report did 
not include any opinion on the relationship of the veteran's 
hepatitis C to service.  A close review of that examination 
report indicates that the examiner did provide such opinion 
by finding no evidence of hepatitis in service and no risk 
factors for contracting hepatitis in service.  VBA Fast 
Letter 04-13 dated June 29, 2004, identifies the exchange of 
blood products (such as needle sticks, blood transfusions, IV 
drug use, tattoos) and sexual transmission as constituting 
the large majority of hepatitis transmissions.  The VA 
examiner specifically reviewed these risk factors.  The only 
risk factor identified by the veteran has been his IV drug 
use and his claimed blood transfusion after service.  On this 
record, the Board finds that VA has no further duty to seek 
medical opinion as the evidence is sufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").



ORDER

Service connection for hepatitis C is denied.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An initial rating in excess of 10 percent for clinical 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for clinical 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for arterial 
hypertension is denied.


REMAND

The veteran is service connected for residuals burns of the 
both legs and the left foot.  VA skin examination in April 
2003 noted that the veteran manifested a severe xerosis with 
ichthyosiform changes to the distal two-thirds of the left 
leg, posterior aspect of the left ankle, and dorsum of the 
left foot.  No examination was apparently conducted of the 
burn scars of the right lower extremity.  The Board must 
return this examination report as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2004).

The veteran is currently in receipt of a 30 percent rating 
for his left lower lobectomy and linguelectomy (previously 
diagnosed as bronchiectasis of the left lower lung) under 
Diagnostic Code 6844.  One finding independently supportive 
of a higher 60 percent rating would be a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The May 2003 VA examination pulmonary function test 
(PFT), as well as subsequent PFT's conducted in the clinical 
setting, does not address a finding for maximum oxygen 
consumption expressed in ml/kg/min, and must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2004).  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992).  At his May 
2003 VA examination, the veteran indicated having been on 
Albuterol treatment by his private physicians.  On remand, 
the RO should assist the veteran in obtaining these pertinent 
treatment records.  The Board must defer consideration of the 
TDIU pending completion of the development requested above.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should contact the veteran and request 
him identify any additional VA and non-VA records 
of treatment for his service-connected skin and 
pulmonary conditions, to include his private 
physician(s) prescribing him Albuterol for his 
pulmonary disability.  The RO should also inquire 
as to whether the veteran filed a disability 
retirement and/or worker compensation claim with 
his previous employer Dana Eugene Management.  
The RO should obtain all records identified by 
the veteran as relevant to his claim on appeal.

2.  The RO should obtain complete VA clinic 
records since February 2004.

3.  Following completion of the foregoing 
development, the RO should schedule the veteran 
for a skin examination, with benefit of review of 
the claims folder, in order to determine the 
current nature and severity of his service 
connected burn residuals of both legs and the 
left foot.  The claims folder and a copy of this 
remand should be provided to the examiner prior 
to examination.  The examiner should provide the 
following findings:
a)  separate measurements, in square inches, 
of the area encompassed by the residuals burn 
scars of both lower extremities and the left 
foot; 
b) the presence or absence of underlying soft 
tissue damage;
c) whether any of the scarring results in any 
loss of motion of any affected part; 
d) whether there is frequent loss of covering 
of skin over any of the scars; and 
e) whether the scarring in painful on 
examination.

Unretouched color photographs of the service 
connected skin disorder, to include the scars, 
should be taken and associated with the claims 
folder

4.  The veteran should then be afforded a 
comprehensive VA pulmonary examination to 
determine the extent and severity of his service 
connected left lower lobectomy and linguelectomy 
(previously diagnosed as bronchiectasis of the 
left lower lung).  The claims folder should be 
made available to the examiner for review before 
examination.  All necessary tests and studies, 
including PFT, should be performed and clinical 
manifestations should be reported in detail.  The 
examiner must ensure the PFT studies contain the 
following findings:
a)	FEV-1;
b)	FEV-1/FVC;
c)	FEV-1/FVC;
d)	DLCO (SB); and 
e)	maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory and/or respiratory 
limit)
The examiner should also determine whether the 
veteran experiences any cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, or 
whether he requires outpatient oxygen therapy.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995). The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


